          Case 17-19689                Doc 556           Filed 10/02/18 Entered 10/02/18 12:00:09                                     Desc Main
                                                          Document     Page 1 of 12


                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                                  EASTERN
                                                                 EASTERN  DIVISION
                                                                         DIVISION

        In Re QUADRANT 4 SYSTEM CORPORATION, )
              et al.                         )
                                             )                                                              17-19689
                                                                                      Bankruptcy No. ________________
                                             )
                                 Debtor.     )                                        Chapter                       11
                                                                                                             _______________


                         COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION
                                     (IN CASES UNDER CHAPTERS 7, 11 AND 12)


                                                        Amherst Partners, LLC
        Name of Applicant: ____________________________________________________________________________

                                                         Official Committee of Unsecured Creditors of Quadrant 4 System Corporation. et al. (Stratitude)
        Authorized to Provide Professional Services to: ______________________________________________________

                                                                      October 13, 2017
        Date of Order Authorizing Employment: ____________________________________________________________

        Period for Which Compensation is Sought:
                           October 13
        From _____________________________,         2017
                                                 ________                                       September 13, 2018
                                                                                 through _____________________________, 2018
                                                                                                                        ________

        Amount of Fees Sought:              5,183.75
                                          $_____________________________________________________________________

        Amount of Expense Reimbursement Sought:                      1,124.19
                                                                    $_____________________________________________________

        This is an:            Interim Application _______                            Final Application _______


        If this is not the first application filed herein by this professional, disclose as to all prior fee applications:

        Date                   Period                            Total Requested                   Total Allowed                   Fees & Expenses
        Filed                  Covered                          (Fees & Expenses)                (Fees & Expenses)                  Previously Paid
    5/14/2018           10/13/2017 - 1/31/2017                $5,183.75                        $1,124.19                          $6,307.94




                     October 2, 2018
        Dated: ___________________________                                                     /s/ Michael A. Brandess
                                                                                      __________________________________________
                                                                                                        (Counsel)




(Rev 11/19/10)
    Case 17-19689         Doc 556       Filed 10/02/18 Entered 10/02/18 12:00:09                   Desc Main
                                         Document     Page 2 of 12


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DISTRICT



    In re                                                Chapter 11

    QUADRANT 4 SYSTEM                                    Case No. 17-19689
    CORPORATION, et al. 1
                                                         (Jointly administered)

                             Debtors.                    Honorable Jack B. Schmetterer
                                                         Hearing: October 23, 2018 at 10:00 a.m.


                                              NOTICE OF MOTION


         Please take notice that on October 23, 2018 at 10:00 a.m., or as soon thereafter as counsel
may be heard, we shall appear before the Honorable Jack B. Schmetterer, or any other judge
sitting in his stead, in Courtroom 682 of the Dirksen Federal Building, 219 S. Dearborn Street,
Chicago, Illinois and will present the Second and Final Application of Amherst Partners, LLC
for Compensation & Reimbursement of Expenses as Financial Advisor to the Official Committee
of Unsecured Creditors of Quadrant 4 System Corporation, et al., a copy of which is enclosed
and served upon you.

Date: October 2, 2018                                  Sugar Felsenthal Grais & Helsinger LLP
                                                       By: /a/ Michael A. Brandess
                                                              One of Its Attorneys
                                                       Mark S. Melickian. (IL No. 6229843)
                                                       Michael A. Brandess (IL No. 6299158)
                                                       SUGAR FELSENTHAL GRAIS & HELSINGER LLP
                                                       30 N. LaSalle St., Ste. 3000
                                                       Chicago, Illinois 60602
                                                       Telephone: 312.704.9400
                                                       Facsimile: 312.372.7951




1
      The Debtors in these jointly administered chapter 11 cases are Quadrant 4 Systems Corporation and Stratitude,
      Inc.
 Case 17-19689       Doc 556     Filed 10/02/18 Entered 10/02/18 12:00:09           Desc Main
                                  Document     Page 3 of 12


                                   CERTIFICATE OF SERVICE
       I hereby certify that on October 2, 2018, a true and correct copy of the Second and Final
Application of Amherst Partners, LLC for Compensation & Reimbursement of Expenses as
Financial Advisor to the Official Committee of Unsecured Creditors of Quadrant 4 System
Corporation, et al. was served via the Court’s CM/ECF system upon all registered counsel.


                                                    By: /s/ Michael A. Brandess
                                                           One of Its Attorneys


                                          Service List
Via CM/ECF
Attorney for U.S. Securities and Exchange Commission
    • Sonia U Chae       chaes@sec.gov

Attorney(s) for BMO Harris Bank, N.A.
    • Stephanie K. Hor-Chen      schen@vedderprice.com, ecfdocket@vedderprice.com
    • Douglas J. Lipke     dlipke@vedderprice.com, ecfdocket@vedderprice.com

    U.S. Trustee
    • Patrick S Layng      USTPRegion11.ES.ECF@usdoj.gov

Attorney(s) for First Tek, Inc. and First Tek Services Private Limited
    • Mark L Radtke         mradtke@shawfishman.com, kbobb@shawfishman.com
    • Brian L Shaw        bshaw100@shawfishman.com, cknez@shawfishman.com
    • Peter L Berk plberk@orb-legal.com, hmilman@orb-legal.com,
        milmanhr42820@notify.bestcase.com, hmbonesteel@gmail.com

Attorney for BIP Quadrant 4 System Debt Fund I, LLC
    • Matthew T. Gensburg MGensburg@gcklegal.com
    • Peter J Haley peter.haley@nelsonmullins.com, marie.moss@nelsonmullins.com

Attorney(s) for Debtors
    • Chad H. Gettleman       cgettleman@ag-ltd.com
    • Erich Buck              ebuck@ag-ltd.com, aweir@ag-ltd.com
    • Nicholas R. Dwayne      ndwayne@ag-ltd.com
    • Scott Alstreda          rsalstreda@nixonpeabody.com

Attorney for Khannan Sankaran, Pankaj Kalra, Ashish Sanan
    • David A. Newby dnewby@momlaw.com, lholub@momlaw.com

Attorney for Quadrant 4 System Corporation
    • R Scott Alsterda rsalsterda@nixonpeabody.com
    • Nathan Q. Rugg Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com



                                                2
 Case 17-19689     Doc 556    Filed 10/02/18 Entered 10/02/18 12:00:09       Desc Main
                               Document     Page 4 of 12


Attorney for Quadrantfour Software Solutions (Pvt) Limited
    • Mark A. Carter       mcarter@lksu.com, aterry@lksu.com, jbanasiak@lksu.com
    • Peter E. Cooper      pcooper@lksu.com, shennessey@lksy.com, aterry@lksu.com

Attorney for BIP Quadrant 4 System Debt Fund I, LLC
    • Peter J Haley        peter.haley@nelsonmullins.com, marie.moss@nelsonmullins.com

Attorney for Jordan & Zito LLC
    • Gregory J. Jordan gjordan@jz-llc.com

Attorney for Cigna Health and Life Insurance Company
   • Richard B. Polony rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
        courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com

Attorney for Schaumburg CC Owner, LLC
   • Marc S Lichtman agent007@lichtmanpartners.com, keisen@lichtmanpartners.com




                                             3
    Case 17-19689          Doc 556        Filed 10/02/18 Entered 10/02/18 12:00:09                    Desc Main
                                           Document     Page 5 of 12


                          IN THEUNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


    In re:                                                      Chapter 11

    QUADRANT 4 SYSTEM                                           Case No. 17-19689
    CORPORATION, et al 1
                                                                (Jointly Administered)
                             Debtors.
                                                                Honorable Jack B. Schmetterer

                                                                Hearing: October 23, 2018 at 10:00 a.m.


              SECOND AND FINAL APPLICATION OF AMHERST PARTNERS, LLC FOR
         COMPENSATION & REIMBURSEMENT OF EXPENSES AS FINANCIAL ADVISOR TO THE
           OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF QUADRANT 4 SYSTEM
                                 CORPORATION, ET AL.
                                                    STRATITUDE
             Amherst Partners, LLC (“Amherst”), former financial advisor to the Official Committee of

Unsecured Creditors (the “Committee”) in these jointly administered chapter 11 cases, submits this

Second and Final Application of Amherst Partners, LLC for Compensation & Reimbursement of

Expenses as Financial Advisor to the Official Committee of Unsecured Creditors of Quadrant 4

System Corporation, et al. (Stratitude) (the “Final Application” of “Application”). In support of

this Application, Amherst states:

                                             JURISDICTION & VENUE

             The Court has jurisdiction over this matter under §§ 1334 and 157(a) of title 28 of the

United States Code and Local Rule 5082-1. This is a core proceeding under § 157(b)(2) of title

28 of the United States Code. Venue is proper in this district under §§ 1408 and 1409 of title 28 of



1
    The Debtors in these jointly administered chapter 11 cases are Quadrant 4 System Corporation and Stratitude, Inc.
 Case 17-19689        Doc 556     Filed 10/02/18 Entered 10/02/18 12:00:09          Desc Main
                                   Document     Page 6 of 12


the United States Code.

       The statutory predicates for the relief requested in this Second and Final Application are

§§ 328, 503(b), and 507(a)(2) of the Bankruptcy Code, Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 5082-1.

                                             BACKGROUND

       On June 29, 2017 (the “Petition Date”), Quadrant 4 System Corporation (“Quadrant 4” or,

the “Debtor”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with

the Court, initiating its bankruptcy case.

       On July 6, 2017, the Office of the United States Trustee (the “U.S. Trustee”) appointed the

Committee to represent the interests of Quadrant 4’s unsecured creditors under § 1102 of the

Bankruptcy Code. That same day, the Committee selected SFGH as its counsel.

       On July 21, 2017, the Committee filed an application to retain Amherst as its financial

advisor (the “Application”).     On July 28, 2017, the Court entered an order approving the

Application effective as of July 6, 2017. (Dkt. 81).

       On August 3, 2017, the Court entered an order establishing procedures for the payment of

interim compensation and reimbursement of expenses of professionals (the “Interim

Compensation Procedures”), which included Amherst. (Dkt. 103). The Interim Compensation

Procedures provided for the payment of 80% of Amherst’s fees and 100% of its expenses on a

monthly basis. The Interim Compensation Procedures provide, among other things, that Amherst

must circulate each monthly fee statement (the “Monthly Fee Statement”) to Quadrant 4’s secured

creditors—BMO Harris Bank, N.A. and BIP Quadrant 4 System Debt Fund I, LLC, and the office




                                                 2
    Case 17-19689       Doc 556       Filed 10/02/18 Entered 10/02/18 12:00:09                    Desc Main
                                       Document     Page 7 of 12


of the U.S. Trustee (the “Notice Parties”). The Notice Parties are entitled 14 days to object to any

Monthly Fee Statement prior to payment. 2

        On October 13, 2017, Stratitude, Inc. (“Stratitude,” and together with Quadrant 4, the

“Debtors”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the

Court, initiating its bankruptcy case.

        On October 19, 2017, the Court entered an order approving the joint administration of the

Stratitude and Quadrant 4 bankruptcy cases. (Dkt. 192).

        On October 24, 2017, the U.S. Trustee filed an Amended Notice of Appointment of Official

Committee of Unsecured Creditors’ Committee, adding a Stratitude creditor to the Committee.

(Dkt. 195).

        On July 6, 2018, the Committee and the Debtors filed an Amended Joint Plan of

Liquidation (the “Plan”). (Dkt. 455). On August 24, 2018, the Court entered an order confirming

the Plan. (Dkt. 527). On September 13, 2019, the Plan was made effective and, pursuant to the

Plan, the Committee was terminated. (Dkt. 536).

                           AMHERST’S PRIOR INTERIM FEE APPLICATIONS

        Amherst submitted its First Interim Application Amherst Partners, LLC for Compensation

& Reimbursement of Expenses as Financial Advisor to the Official Committee of Unsecured

Creditors (the “First Interim Application”) in this case seeking $29,898.75 in fees and $645.72 in

expenses for the period beginning on the Petition Date and ending on October 31, 2017 (the “First

Interim Period”). (Dkt. 242).

        On June 5, 2018, the Court entered an order (the “Second Interim Fee Order”) granting

Amherst’s fees and expenses requested under the Second Interim Application. (Dkt. 421).

2
        On August 8, 2018, the Court entered an order sua sponte vacating the order approving Interim Compensation
        Procedures. (Dkt. 500).

                                                       3
    Case 17-19689      Doc 556       Filed 10/02/18 Entered 10/02/18 12:00:09                  Desc Main
                                      Document     Page 8 of 12


            AMHERST’S FEES & EXPENSES DURING THE SECOND AND FINAL PERIOD

        This application is Amherst’s Second and Final request for allowance of fees and

reimbursement of expenses. The fees sought herein pertain to time spent and expenses incurred

in the Stratitude bankruptcy case and not that of Quadrant 4, which will be invoiced separately.

By this Application, Amherst seeks an order (a) allowing and approving interim compensation in

the amount of $2,888.75 for professional services rendered by Amherst for the period beginning

March 1, 2018 and ending September 13, 2018 (the “Fee Application Period”); (b) approving all

fees and expenses incurred by SFGH from October 13, 2017 through September 13, 2018 (the

“Final Application Period”) on a final basis; and (c) authorizing payment to Amherst for all unpaid

amounts approved under this Application.

        Amherst has submitted one monthly fee statement and incurred several additional months

of time during the Fee Application Period. The following is a summary of Amherst’s Fee

Statements during this time:


                                                               Fees
         Date             Period          Fees    Expenses Authorized Expenses
         Circulated      Covered        Requested Requested on Interim Authorized
                                                              Basis

                        6/12/2018–
             N/A                   $2,888.75           $0.00          $0.00                   $0.00
                        9/12/2018
         Total                     $2,888.75           $0.00          $0.00                   $0.00

        Amherst is currently owed $1,444.37 in unpaid fees from the Stratitude bankruptcy estate. 3




3
        Amherst prepared only one set of invoices for Quadrant 4 and Stratitude from June 1, 2018 through
        September 13, 2018. Because services were rendered equally on behalf of both estates during this time,
        Amherst has bifurcated its compensation request between the Quadrant 4 and Stratitude estates.


                                                      4
 Case 17-19689          Doc 556    Filed 10/02/18 Entered 10/02/18 12:00:09            Desc Main
                                    Document     Page 9 of 12


   A. Narrative Summary of Services Rendered & Expenses Incurred by Amherst
         All of the services for which compensation is requested were rendered to or for the benefit

of general unsecured creditors, as requested by the Committee in connection with Quadrant 4’s

case.

         The time described in the one fee statement attached to this Second and Final Application

represents the actual amount of time spent or, in certain instances, less than the actual amount of

time spent by Amherst’s professionals that rendered the described services. In certain instances,

the time reflected in the billing statements has been reduced in an effort by Amherst to eliminate

excessive, duplicative, or in hindsight, unnecessary or unproductive services.

         Amherst’s customary hourly rates of compensation for professionals during the

Application Period range from $375 to $400. Those rates are comparable to rates charged by other

practitioners having the same level of experience, expertise, and standing for similar services.

         Amherst strives to limit its fees wherever possible. Amherst’s standard practice is to avoid

billing for services deemed duplicative, administrative or otherwise not necessary or beneficial to

firm clientele, whether in chapter 11 or otherwise.

   B. Summary of Services Rendered

         During the Fee Application Period, Amherst spent a total of 7.65 hours providing

professional services on behalf of the Committee in connection with this case.

                                                                  Total
        Name                       Title           Hourly Rate          Total
                                                                  Hours
        Sheldon Stone              Partner            $400         0.8        $320.00
                                   Managing
        James Morden                                  $375        6.85           $2,568.75
                                   Dir.
                           Total                                  7.65           $2,888.75


         In compliance with Local Rules 5082-1B and C, Amherst has classified its services for this



                                                  5
    Case 17-19689       Doc 556         Filed 10/02/18 Entered 10/02/18 12:00:09                     Desc Main
                                        Document      Page 10 of 12


Fee Application Period into three separate categories as described below: 4

        1) General Case Administration
        Amherst spent 2.8 hours at a cost of $1,050.00 during the Application Period on matters
        relating to administration of this case. This category includes time spent on case
        administrative tasks, corresponding with other case professionals regarding various
        strategy concerns and addressing any transition related issues concerning the liquidating
        trust.

                                                                           Total
       Name                           Title              Hourly Rate             Total
                                                                           Hours
                                      Managing
       James Morden                                           $375
                                      Dir.                                   2.8            $1,050.00
                            Total                                            2.8            $1,050.00

        2) Avoidance Actions
        Amherst spent 0.25 hours at a gross cost of $93.75 on matters related to analyzing potential
        avoidance actions of Quadrant 4’s estate.

                                                                            Total
       Name                            Title              Hourly Rate             Total
                                                                            Hours
                                       Managing
       James Morden                                           $375
                                       Dir.                                  0.25              $93.75
                             Total                                           0.25              $93.75

        3) Plan
        Amherst spent 4.6 hours at a gross cost of $1,745.00 on matters related to the Plan and its
        related documents. This category primarily includes time spent analyzing the plan
        documents and assisting in the preparation of a proffer of the confirmation hearing.

                                                                            Total
       Name                          Title                Hourly Rate             Total
                                                                            Hours
       Sheldon Stone                 Partner                  $400           0.8         $320.00
       James Morden                  Managing Dir.            $375           3.8        $1,425.00
                          Total                                              4.6        $1,745.00




4
        Each category of services is identified in Amherst’s detailed monthly billing statements, attached to this
        Final Application as Exhibit A.


                                                         6
 Case 17-19689         Doc 556      Filed 10/02/18 Entered 10/02/18 12:00:09               Desc Main
                                    Document      Page 11 of 12


    C. Amherst Provided a Benefit to the Estate During the Fee Application Period
        Amherst’s professionals expended a total of 7.65 hours in connection with this case during

the Application Period. The time spent and expenses incurred during the Application Period were

necessary and appropriate under the circumstances in line with the factors enumerated by 11

U.S.C. § 330. Amherst submits that the amount requested by this Application is fair and reasonable

when considering (a) the complexity of this case; (b) the time expended by Amherst’s

professionals; (c) the nature of the services rendered; (d) the value of those services; and (e) the

costs of comparable services for skilled practitioners in other bankruptcy and non-bankruptcy

matters, Amherst submits that the compensation sought by this Application represents a fair and

reasonable amount for the services rendered during the Application Period.

    D. Notice
        Twenty-one (21) days’ notice of this Fee Application has been, or will be, given to all known

creditors and known equity security holders in the chapter 11 cases by U.S. Mail, postage prepaid.

Furthermore, a copy of this Motion was served on twenty-one (21) days’ notice via CM/ECF, upon: (a) the

United States Trustee; (b) counsel to the Debtors; (c) counsel to the Debtors’ secured lenders, BMO and

BIP; and (d) other parties in interest having filed and served requests for notice in the chapter 11 cases

pursuant to Bankruptcy Rule 2002. Amherst requests that, pursuant to Bankruptcy Rules 2002 and 9007,

the Court deem the foregoing notice sufficient under the circumstances, and that no further notice be

required.




        Wherefore, Amherst requests that this Court grant this Application and (a) allow and

approve interim compensation to Amherst in the amount of $2,888.75 for professional services

rendered by Amherst for the Fee Application Period; (b) allow and approve compensation to

Amherst in the amount of $8,072.50 for professional services rendered by Amherst during the


                                                    7
 Case 17-19689      Doc 556     Filed 10/02/18 Entered 10/02/18 12:00:09         Desc Main
                                Document      Page 12 of 12


Final Application Period (including amounts previously paid to Amherst), and reimbursement in

the amount of $1,124.19 for actual and necessary expenses incurred by Amherst during the Final

Application Period (including amounts previously paid to Amherst) on a final basis; and (c)

authorize payment to Amherst for all unpaid amounts under this Application.



 October 2, 2018                             Sugar Felsenthal Grais & Helsinger LLP
                                             By:   /s/ Michael A. Brandess
                                                     One of the Committee’s Attorneys
                                             Mark S. Melickian. (IL No. 6229843)
                                             Michael A. Brandess (IL No. 6299158)
                                             SUGAR FELSENTHAL GRAIS & HELSINGER LLP
                                             30 N. LaSalle St., Ste. 3000
                                             Chicago, Illinois 60602
                                             Telephone: 312.704.9400
                                             Facsimile: 312.372.7951
                                             mmelickian@SFGH.com
                                             mbrandess@SFGH.com




                                              8
